      Case 2:18-cv-00377 Document 79 Filed on 11/13/20 in TXSD Page 1 of 2
                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                               November 13, 2020
                         UNITED STATES DISTRICT COURT
                                                                                David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION

JESUS SALINAS,                      §
                                    §
      Plaintiff,                    §
VS.                                 § CIVIL ACTION NO. 2:18-CV-377
                                    §
BEE COUNTY SHERIFF’S OFFICE, et al, §
                                    §
      Defendants.                   §

       ORDER ADOPTING MEMORANDUM AND RECOMMENDATION

       On October 14, 2020, United States Magistrate Judge Jason B. Libby issued his

Memorandum and Recommendation (D.E. 78), recommending that Defendants’ Motion

for Summary Judgment Based on Qualified Immunity (D.E. 61) be granted. The parties

were provided proper notice of, and opportunity to object to, the Magistrate Judge’s

Memorandum and Recommendation. FED. R. CIV. P. 72(b); 28 U.S.C. § 636(b)(1);

General Order No. 2002-13. No objections have been timely filed.

       When no timely objection to a magistrate judge’s memorandum and

recommendation is filed, the district court need only satisfy itself that there is no clear

error on the face of the record and accept the magistrate judge’s memorandum and

recommendation. Guillory v. PPG Industries, Inc., 434 F.3d 303, 308 (5th Cir. 2005)

(citing Douglass v. United Services Auto Ass’n, 79 F.3d 1415, 1420 (5th Cir. 1996)).

       Having reviewed the findings of fact and conclusions of law set forth in the

Magistrate Judge’s Memorandum and Recommendation (D.E. 78), and all other relevant

documents in the record, and finding no clear error, the Court ADOPTS as its own the

1/2
      Case 2:18-cv-00377 Document 79 Filed on 11/13/20 in TXSD Page 2 of 2




findings and conclusions of the Magistrate Judge. Accordingly, Defendants’ motion for

summary judgment (D.E. 61) is GRANTED and this action is DISMISSED WITH

PREJUDICE.

       ORDERED this 13th day of November, 2020.

                                          ___________________________________
                                          NELVA GONZALES RAMOS
                                          UNITED STATES DISTRICT JUDGE




2/2
